DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2021, 12/23/2021 and 1/12/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 5-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record don’t disclose a cooling assembly for a hybrid vehicle, comprising a first cooling system configured to cool an engine and a second cooling system separate from the first cooling system and configured to cool a plurality of electrical components including at least a low-voltage component and a high-voltage component. The second cooling system includes a first cooling fluid path configured to cool at least the low-voltage electrical component and the high-voltage electrical component, and includes a second cooling fluid path configured to cool at least the high-voltage electrical component. The first cooling fluid path is different from the second cooling fluid path. The first cooling fluid path is a fluid-based cooling path configured to circulate ambient air having a first rate of cooling along an air flow pathway, the low-voltage components and the high-voltage components positioned in the air flow pathway such that the low-voltage components and the high-voltage components are directly cooled by a flow of air through the air flow pathway. The second cooling fluid path is a fluid-based cooling path configured to circulate liquid having a second rate of cooling different from the first rate of cooling.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618